Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
13, 2020.




                                      In The

                         Fourteenth Court of Appeals

                              NO. 14-20-00085-CV


  QUAD SHARP, LLC, TRIAD SHARP, INC., NASIMA AHMAD, JAMIL
           AHMAD, AND MUNIR AHMAD, Appellants

                                        V.

     FREDDY J. O’PRY AND O’PRY ME INVESTMENTS DFW, LLC,
                           Appellees

                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-260971


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed August 30, 2019. On September
22, 2020, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      We dismiss the appeal.

                                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                         2